
	

113 HR 1967 IH: Right to Counsel and Taxpayer Protection Act
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1967
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Deutch (for
			 himself and Mr. Scott of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Violent Crime Control and Law Enforcement
		  Act of 1994 to expand the cause of action relating to the pattern or practice
		  of conduct by a governmental authority that deprives a person of rights
		  protected by the Constitution to such conduct relating to adults as well as
		  juveniles.
	
	
		1.Short titleThis Act may be cited as the
			 Right to Counsel and Taxpayer Protection
			 Act.
		2.Pattern or
			 practice litigation
			(a)In
			 generalSection 210401(a) of
			 the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141(a))
			 is amended—
				(1)after responsibility for the
			 administration of, by striking juvenile justice and
			 inserting criminal justice, juvenile justice, ; and
				(2)after or the incarceration
			 of, by striking juveniles and inserting persons
			 (including juveniles).
				(b)Clerical
			 amendmentSection 210401(b)
			 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C.
			 14141(b)) is amended by striking paragraph (1) and inserting
			 subsection (a).
			
